Case 2:18-CV-Ol714-DGC Document 19 Filed 10/23/18 P?£l of 1

Ao 399 (01/09) Waiver ofthe service ofsummons ./ F" EE _ § ~

,.__HECE _ '.»
UNITED STATES DISTRICT Co T "'ED *~ °°"Y q

 

 

 

 

 

 

__.\for the OCT 2 3 2018 §

. . . "’-.`.\-\ .

Dlstrlct of Arizona CLEHK U 8 mSTH' IZT Coum 1

DlSTR|CT |zONA

Craig R. Brittain; Brittain for US Senate ) _.\_ DEPUT\, l

Plainnjf )
v. ) Civil Action No. 18-CV-01714-PHX-DGC

Twitter, |nc. )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: Craig R. Brittain, |n Propria Persona
(Name of the plainn:#’s attorney or unrepresented plaintijj?

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity l represent, must file and serve an answer or a motion under Rule 12 within

 

60 days from 10/10/2018 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent

    
 

 

 

 

Date: 10/18/2018 .
Signature of the attorney ar unrepresented party
TWitter, |nc. Ryan T. Mrazik
Printed name of party waiving service of summons Printed name

1201 Third Avenue, Suite 4900
Seatt|e, WA 98101

Address

 

RMrazik@perkinscoie.com
E-mail address

(206) 359-8093

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the F ederal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United,»States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property ~`

` lf‘t}ie waiver is signed and retiir"hed,y`ou can still make these and all other defenses andsobje'ctions,`| but you cannot object to the absence of
a summons'or of service j _ ‘. ` \ _ ` j ` 1

_ Ifyou'waive se ce, then you must, within the time speedw%nlh \waiver Ifo`rni, serve an answer in a motion under Rule 12 on the plaintiff
af}‘d file a copy with the ":0urt. B\'y- signing and returning the waiver forn`l,' you are allowed more time to respond than if a summons had been served.
. /\ t

ij * t /`

 

